Citation Nr: 1129263	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-23 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2008, which denied service connection for right hip fracture.  That rating decision, however, went on to discuss arthritis and ultimately found there was no connection between service or service-connected disability and his right hip "condition."  Therefore, the issue has been restated to more accurately reflect the scope of that rating decision and subsequent appellate development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is the symptoms, rather than the diagnosis, which defines the claim).  

In October 2010, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  Following certification of the case to the Board, a Veterans Health Administration (VHA) opinion was obtained.


FINDING OF FACT

Currently diagnosed degenerative joint disease, avascular (or aseptic) necrosis, and femoral head fracture of the right hip are unrelated to service, or to the service-connected shell fragment wound to the right lower abdomen.


CONCLUSION OF LAW

A chronic right hip disability was not incurred in or aggravated by service, or by service-connected shrapnel wound to the abdomen, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, in a letter dated in November 2007, prior to the April 2008 rating decision, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence, including service treatment records.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was informed of the elements required to establish service connection on a secondary basis, including by aggravation.  He was provided with information regarding ratings and effective dates.  

The elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the October 2010 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, it has been determined that the only service treatment records available are the entrance and separation examinations.  Identified post-service treatment records, consisting of VA and private treatment records, have been obtained.  A VHA opinion was obtained in March 2011; this opinion described the disability in sufficient detail and was based on review of the entire record, and is sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for certain chronic diseases, such as osteoarthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedder v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2009); see Allen v. Brown, 8 Vet. App. 374 (1995).


The Veteran was wounded in Vietnam in May 1969, for which he was awarded the Purple Heart Medal.  In-service treatment records relating to the injury are not available; however, a telegram to the Veteran's parents indicates he was slightly wounded in action by fragments while on a combat operation when a grenade directed at a hostile force detonated.  It was noted that he received a wound to the right leg and was treated and returned to duty.  Separation examination in December 1971 is negative for any complaints or findings relating to the right hip.  On the report of medical history, the Veteran reported a positive history of broken bones, but this was described as a fracture of the right arm in 1955.  

After service, the Veteran was hospitalized in a VA facility in March 1972, for gastrointestinal complaints.  He gave a history of bilateral inguinal hernia repair prior to service, and a shrapnel wound of the right lower abdomen in service, which did not require laparotomy.  He said that there was X-ray evidence of retained metal fragments.  On examination, there were bilateral hernia repair scars, and a right lower quadrant irregularly healed scar.  

In his initial VA compensation claim received in April 1972, the Veteran reported shrapnel wounds to the "stomach."  

During a VA hospitalization from June to August 1973, the Veteran again said that he had a metal fragment in the right abdominal wall which may be a shrapnel injury from Vietnam.  An X-ray of the abdomen, however in August 1973, did not reveal any evidence of an opaque foreign body in the right abdomen.  

On a VA examination in September 1973, the Veteran said that an examination at a VA hospital in August 1973 had shown metal in his stomach.  He said the scar caused pain, and, on examination, there was a 6 cm scar in the right lower quadrant, with tenderness in that area.  The examination report included a diagnosis of residuals of gunshot wound to lower abdomen.  The scar was described as 6 cm in the right lower quadrant with tenderness over the scar region.  In November 1973, VA granted entitlement to service connection for a tender scar, residual gunshot wound, lower right abdomen and assigned a 10 percent evaluation.  

On a VA examination in March 1976, an X-ray of the abdomen found the soft tissues and skeletal structures to be unremarkable.  No opaque foreign densities were seen.  The scar was noted to be one inch to the left of the midline and one inch above the symphysis pubis.  The scar measured 1 cm by 1 cm, and there was no depression of the scar or tissue loss.  

In April 1977, the Veteran was seen in a VA facility with complaints of right lower quadrant abdominal pain in the scar of an old shrapnel wound.  He also said that he was still picking pieces of metal out of the area.  When admitted several days later, he said he had come to have some shrapnel cut out of him, which had been there since 1969.  The admitting diagnosis was a foreign body of the right lower quadrant of the abdomen, and the assessment was to have shrapnel removed.  The preoperative note, however, noted that the Veteran had a painful scar in the right lower quadrant of the abdomen, and was to have the scar excised  The operation (by Dr. L) disclosed entrapment of the cutaneous nerve in the scar, and excision of scar and release of cutaneous nerve were performed.  

In September 1996, the Veteran was seen with complaints of right knee pain up to hip at times.  He reported knee surgery in 1987.  X-rays of the right hip showed slightly narrowed joint space, noted to possibly indicate osteoarthritis.  

In June 1999, the Veteran was seen for routine follow-up.  He said that he thought he had been having abdominal pain when lifting, from an old shrapnel wound to the abdomen.  On examination, when in a supine position, he said that he saw what he believed was a protrusion of some shrapnel in his abdomen.  The doctor noted that there was no visible abdominal protrusion of any foreign body, however.  The Veteran was asked to indicate where the pain was, and he indicate the right inguinal canal, which was somewhat lower than where his shrapnel wound had been.  On examination, the inguinal ring was tender, but there was no indication of hernia at that time.  The diagnostic impression was possible inguinal strain, rule out early inguinal hernia.  

Private medical records from Dr. H show that in May 2006, the Veteran "now" complained of right hip pain that radiated into his groin.  Previously, he had been treated for a right knee condition.  The X-rays showed a cyst about the right femoral head that appeared to be benign, and some subchondral sclerosis about the femoral head.  The assessment was probable osteoarthritis of the right hip, and he was to be sent for an magnetic resonance imaging (MRI) scan to more completely evaluate his hip problem.  Later that month, it was reported that the MRI scan showed avascular necrosis of both hips, worse on the right.  

A VA ambulatory care note dated in June 2007 documents that the Veteran complained of pain in the right hip where he was hit in Vietnam.  He was referred for X-rays; the clinical history noted on the X-ray report was right hip pain, with no history of trauma.  X-rays showed a lucent lesion in the right femoral head/neck, question of benign bone cyst.  No pathological fracture was seen.  A July 2007 computerized tomography (CT) scan of the lower extremity showed a complex nondisplaced fracture of the anterior 50% of the femoral head and subarticular cystic changes, probable aseptic necrosis, no definite healing evident.  A VA orthopedic note dated in August 2007 includes an assessment of severe osteoarthritis of the right hip with avascular necrosis.  

The Veteran underwent a VA examination in November 2007.  Regarding whether the Veteran's current right hip condition was related to the gunshot wound in service, the opinion stated that the examiner could not resolve this issue without resorting to mere speculation.  Nevertheless, the examiner went on to state that the abdominal scar was inches superior and lateral to the right hip joint  There was no tissue loss or adherence to underlying tissues noted with the scarring.  His first medical treatment for the right hip pain was in 1995, at least 25 years after the shell fragment wound.  The absence of evidence of a right hip fracture on X-rays in September 1996 suggested that the fracture occurred between 1996 and 2007.  His post-service oil field work had been physically intensive.  The examiner concluded that there was no evidence to support that the right hip condition was caused by the shrapnel wound in 1969 while on active duty.  

In September 2009, the Veteran presented to the VA emergency department requesting a cortisone shot for a foreign body in the right hip because of chronic osteoarthritis.  The assessment was that he "was diagnosed with osteoarthritis of the right hip secondary to foreign body."  He was given a shot of Kenalog and released from the emergency room.

At his Travel Board hearing in October 2010, the Veteran testified that he sustained a fragment wound to the abdomen in combat in Vietnam, when his bunker was hit by a rocket.  He states that he was sewn back up and returned to duty.  He said that after service, he started to have stiffness and pain in the right hip area, and sought VA treatment in 1973.  He said that in about 1977, a Dr. L cut out a spot in his right hip area which included some retained metal.  He said that has continued to have small bits of metal work their way to the surface, at which time he pulls them out with tweezers.  He said that a private doctor, Dr. H, and a VA doctor, Dr. K, had related his hip condition to the shell fragment wound.  He also said that a fall while working in an oil field was on the left side, not the right side.  The Veteran's wife testified that she had known him since 1975, and that he had always had pain and stiffness in the hip.  

A VHA opinion was obtained in March 2011.  The physician reviewed the file and concluded that there was no medical evidence to connect a relatively "minor" abdominal wound to the Veteran's current age-related degenerative arthritis of the hip, 40 years later.  The physician stated that there was no evidence of any hip injury or pathology during service.  The physician also concluded that there was no relationship between his abdominal scar and his current hip problems.  There was nothing in the literature that related hip arthritis to any wound that he had.

The Veteran in this case engaged in combat with the enemy in active service, and there is a relaxed standard of proof pertaining to service incurrence, for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Specifically, if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau at 1377.  

In this case, the Veteran's original injury is certainly not in doubt, as the resultant scar is service connected.  The Board notes, however, that none of the medical evidence from the first three decades following service causally connects the scar to any orthopedic abnormalities.  Of particular importance is that a series of x-rays prior to 2009 did not show any foreign bodies in the region of the scar.  This fact is very important, as it markedly reduces the probative value of the September 2009 assessment of "osteoarthritis of the right hip secondary to foreign body."  This assessment, made by an emergency doctor in the context of a request for a cortisone shot, does not appear to have any basis in the record other than the Veteran's report of a foreign body and is substantially contradicted by the radiological evidence of record.  The medical professional who provided the September 2009 assessment does not appear to have had access to those prior x-rays, which would not have supported the assessment given the absence of evidence of foreign bodies.  For this reason, the September 2009 assessment is of no more than extremely minimal probative value.

The same must be said of the Veteran's own lay opinion.  Again, his original injury is not in question.  The extent of the residuals of that injury, however, certainly is.  The Veteran's theory that foreign bodies have had the effect of leading to the claimed disability is a theory of secondary medical causation that, in view of 38 C.F.R. § 3.159(a)(2), cannot be afforded any probative weight in view of the fact that the Veteran has not been shown to have any training, credentials, or other medical expertise.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, foreign bodies contained under the surface of the skin would not be capable of lay observation.  In making this determination, the Board is not questioning the credibility of the Veteran or the sincerity of his beliefs, but the critical questions posed by this case concern medical causation.  The same holds true for the Veteran's wife, who in any event did not know him until several years (1975) after service.

Finally, the Board must note that the actually probative evidence in this case consists of medical findings that contradict the Veteran's contentions.  This evidence includes the November 2007 VA examination report and the March 2011 VHA opinion.  The latter opinion was particularly well-supported by a rationale, as the reviewing physician cited to the "minor" nature of the original wound and the substantial lapse of time between the injury and the development of orthopedic problems.  This rationale is consistent with the findings shown in the record in the decades prior to the development of right hip orthopedic disability, and this opinion is accordingly of very high probative value.

In sum, for the reasons discussed above, the Board finds that the evidence (the Veteran's statements during the first decade after service, as well as the location of the shrapnel wound scar showed in the medical records) clearly and convincingly establishes that the Veteran sustained a shell fragment wound to the lower right abdomen in combat while in service, and that the original wound did not involve the right hip.  See 38 U.S.C.A. § 1154(b).  The evidence also shows that there was a resulting scar, which, although entrapping a nerve, was not adherent or depressed, nor is a chronic right hip disability, first shown decades after service, related to the shell fragment wound, either by causation or aggravation.  In reaching these determinations concerning current right hip disability and a nexus to service, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right hip disability is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


